The opinion of the court was delivered by
Brewer, J.:
This is an application for a mandamus to compel the signing of a bill of exceptions. A majority of the court are of the opinion that the application should be refused,' but they do not agree in the reasons therefor. It is useless therefore to give the separate reasons of the judges, for there is no point of law settled or decided by the judgment in this case. Foltz v. Merrill, 11 Kas. 479.
Kingman,. C. J., concurring.
Valentine, J., not sitting in the case.